Cole, J.
It seems to be well established by tbe authorities that tbe six years statute of limitation constitutes no bar to a suit to foreclose tbe mortgage, although it might have been *682pleaded to a suit upon tbe notes. These mortgages are under seal, and recognize distinctly tbe debt to secure tbe payment of wbicb they are given. There is no question as to whether or not the personal liability of the mortgagor continues, since no judgment for a deficiency is ashed against him. And in fact, judgment was only taken for the foreclosure and sale of the mortgaged premises to satisfy the amount found due upon the mortgages. That this judgment was correct is clear from the adjudicated cases cited by the counsel for the respondent.
A question is made as to whether the interest was rightly computed upon the seventy-five dollar mortgage. That mortgage was given to secure the payment of “ the sum of seventy-five dollars, with interest thereon according to the condition of one certain promissory note,” accompanying the same; and by the note the mortgagor promised to pay interest on the note at the rate therein specified “ until paid.'" In view of this language there would not seem to be room for doubt as to what rate of interest the mortgage debt bears.
We can see no error in the judgment, and think it must be affirmed.
By the Court. — Judgment affirmed.